Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because one or more reasons cited in the previous action page 3.  Further as noted in previous action method claims would be available under rejoinder provision.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10829488. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant base claim 1 formula encompasses the compounds of conflicting claims of ‘488, see specific compounds columns 159-190.   

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10221174. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant base claim 1 formula encompasses the compounds of conflicting claims of ‘174.  Compare instant dependent claims with Y of formula of claim 7 –CH2- .  The difference is the option for substituents on the A-1 of A of instant formula of instant base claim 1.  Substituents are routinely used in the medicinal chemistry art to arrive at alternate optimized versions of known compounds.  The substituents such as 
    PNG
    media_image1.png
    122
    131
    media_image1.png
    Greyscale
of ‘174 corresponds to instant R3 –NR4a possibility of alkyl substituted with heterocycloalkyl (pictured in instant claims, for example 29).  Note that reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 18, 28-35, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruncke US 20110124628.
Instantly claimed compounds are analog$ of commercially important leukemia drug Venetoclax 

    PNG
    media_image2.png
    135
    309
    media_image2.png
    Greyscale


Bruncke teaches the compounds similar to the instantly claimed compounds.  The invariable portion of the instantly claimed formula I, is found in the commercial compound and compounds of Bruncke shown below 

    PNG
    media_image3.png
    645
    673
    media_image3.png
    Greyscale

respectively, RN 1257050-57-9 (page 237) , RN 1257050-51-3 (page 238), RN 1257050-27-3(page 239),  RN 1257050-18-2 (page 227). 



Bruncke teaching includes heteroaryl modification (such the pyridine in the above) for A or instant formula.  
Bruncke does not teach all the possibilities of instantly claimed formula (just as instant disclosure is limited ,see section under Claim Rejections - 35 USC § 112). 
The differences, are substituents decorating the invariable core structure of the claimed formula I.  For example the replacement of cyclopropyl to homologous cyclobutyl corresponding to R1a and R1b of claimed formula is obvious to one of skill in the art, as per  MPEP 2144 [R-07.2015] .  
Substituents are used in the medicinal chemistry art to arrive at alternate optimized versions of known structural templates.  Further the motivation here i$ anticipation of arriving at alternate improved version$ of commercially important  Venetoclax  
 As such one of skill in the art would have reasonable expectation of success in arriving at instant limitations based on the compounds of Bruncke and Venetoclax  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few compounds of the formula I-A, does not reasonably provide enablement for the large number of structural possibilities claimed.  
Enabling disclosure is limited to two possibilities for
    PNG
    media_image4.png
    27
    91
    media_image4.png
    Greyscale
.  Coupled with the other large number of other variables of formula I-A, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds of formula I-A with substituents layered on top of substituents encompassing large number of conceivable structures that vary widely in physical and chemical properties such as size, molecular weight, chemical functional groups.   These properties are known in the art to greatly influence the biochemical properties (related to intended use of the compounds).  
Use prong:
Biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design such as 

    PNG
    media_image5.png
    95
    310
    media_image5.png
    Greyscale

As such what is disclosed with regards to use aspect of the two prong 112-1 requirement, namely for 
    PNG
    media_image4.png
    27
    91
    media_image4.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
(partial structure of formula I-A) cannot be predictive of any and all 


    PNG
    media_image7.png
    20
    484
    media_image7.png
    Greyscale

No data is presented for compound containing 
    PNG
    media_image8.png
    20
    484
    media_image8.png
    Greyscale


Make prong:
	The specification is also limited to compounds with regards to make prong of the enablement requirement.  Guidance and working examples are limited to making compounds wherein 
    PNG
    media_image4.png
    27
    91
    media_image4.png
    Greyscale
are
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.  Thus, for example, the General Scheme 3 reaction of G (Wittig-Horner) 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

cannot be extended to 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
when Y is other than CH2.  As such enabling disclosure is not found in the specification for of any and all 
    PNG
    media_image7.png
    20
    484
    media_image7.png
    Greyscale

Unpredictability in the organic chemical art is not different from the unpredictability in the pharmaceutical art.  See Dorwald who states, “…even structurally simple compounds often turn out not to be so easy to make as initially thought. ……. the outcome of organic reactions is highly dependent on all structural features of a given starting material, and unexpected products may readily be formed. [8].…..”  Dorwald F. A. Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15.
There is no structural guidance such as pharmacophore definition disclosed in the specification to guide one of skill in the art to choose from the plethora possibilities claimed that would have useful properties similar to that of disclosed compounds.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625